Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application under prosecution and have been examined. 
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. 
The specification should be amended to reflect the status of all related application, whether patented or abandoned. Therefore, applications noted by their serial number and/or attorney docket number should be updated with correct serial number and patent number if patented.
The first instance of all acronyms or abbreviation should be spelled out for clarity, whether or not considered well known in the art.

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features. Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,056,192. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-26 of US Patent No. 11,056,192 anticipate claims 1-20 of the instant application.

Claim 1 (U.S. 11,056,192)
Claim 1 (Application)


An apparatus, comprising: a controller; a volatile counter coupled to the controller; and
a non-volatile memory array coupled to the controller; wherein the controller is configured to write information, other than a count of the counter, in the array each time the count of the counter has been incremented by a particular number of increments; and 



wherein the controller is configured to, at a respective power up of the apparatus: compute an initialization count by multiplying a quantity of writes of the information up to the power up by the particular number of increments; and initialize the counter with the initialization count.
A system, comprising: a host configured to provide secure information; a memory device coupled to the host and comprising: a controller; a volatile monotonic counter coupled to the controller; and
a non-volatile memory array coupled to the controller; wherein the controller is configured to write information, other than a count of the monotonic counter, in the array each time the count of the monotonic counter has been incremented by a particular number of increments,
wherein the monotonic counter is increased responsive to receipt of the secure information from the host; and
wherein the controller is configured to, at a respective power up of the apparatus: compute an initialization count by multiplying a quantity of writes of the information up to the power up by the particular number of increments; and initialize the monotonic counter with the initialization count.



Claim 15 (U.S. 11,056,192)
Claim 11 (Application)
An apparatus, comprising: a controller; a volatile counter coupled to the controller; and

     first and second blocks of non-volatile memory cells coupled to the controller;
     wherein one of the first and second blocks is configured to have an active status while the other of the first and second blocks has an inactive status;
    each of the first and second blocks comprises a first region configured to store a first quantity of count-milestone records and a second region configured to store a second quantity of block-milestone records; the controller is configured to:
   swap the respective statuses of the blocks in response to the first region of the block having the active status having the quantity of count-milestone records write the block-milestone record in the second region of the block that becomes the block having the active status in response to the swap; and
    write the count-milestone record in the first region of the block having the active status each time the count of the counter has been incremented by a particular number of increments.
An apparatus, comprising: a controller of a memory device; a volatile counter coupled to the controller; and 
    first and second blocks of non-volatile memory cells coupled to the controller;
     wherein: one of the first and second blocks is configured to have an active status while the other of the first and second blocks has an inactive status;
     each of the first and second blocks comprises a first region configured to store a first quantity of count-milestone records and a second region configured to store a second quantity of block-milestone records; and the controller is configured to:
    swap the respective statuses of the blocks in response to the first region of the block having the active status having the quantity of count-milestone records; write the block-milestone record in the second region of the block that becomes the block having the active status in response to the swap;
    write the count-milestone record in the first region of the block having the active status each time the count of the counter has been incremented by a particular number of increments,
    wherein the count is incremented responsive to receipt of a secure command; and use the count to determine a freshness of the secure command.



Claim 20 (U.S. 11,056,192)
Claim 16 (Application)
A method, comprising: 

     counting events with a volatile counter by incrementing a count of the volatile counter in response to each event;
 
     writing a respective count-milestone record to a non-volatile memory array each respective time the count is incremented by a particular number of times; and
     determining a respective initialization count of the counter at each respective power up of the counter to be the particular number of times multiplied by a number of count-milestone records written to the non-volatile memory up to the respective power up.
A method, comprising: receiving secure commands at a memory device;
     counting the secure commands with a volatile monotonic counter by incrementing a count of the volatile monotonic counter in response to each of the secure commands;
     writing a respective count-milestone record to a non-volatile memory array each respective time the count is incremented by a particular number of times; 

determining a respective initialization count of the volatile monotonic counter at each respective power up of the volatile monotonic counter to be the particular number of times multiplied by a number of count-milestone records written to the non-volatile memory up to the respective power up; and 
      determining a freshness of the secure commands utilizing the count.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,836,853 (Dover et al) teaching computer system comprising a non-volatile memory based monotonic counter; the monotonic counter updating its value by a suitable number in response to a power on reset of monotonic counter or in response to a read of the value for monotonic count.
US 6687325 (Wells) teaching nonvolatile storage organized in digits having non-uniform bases and circuitry to increment a count value represented by the digits in response to an increment command.
US 20040141580 (Maletsky) teaching digital counter that uses non-volatile memories as storage cells and a rotary counter implementing a counting method that maximizes the count that can be obtained before the endurance limit of the memory is reached by making sure that each change of state of each cell is recorded as one count.
US 20180309453 (LIM et al) teaching monotonic counter is provided. The monotonic counter includes a plurality of stages respectively corresponding to a plurality of counting bits of the monotonic counter. At least one of the plurality of stages is a non-volatile flip-flop (NVFF) counter that includes a plurality of NVFFs, each NVFF including a pair of non-volatile memory cells.
Paulo Sergio Almeida, Carlos Baquero , “Scalable Eventually Consistent Counters over Unreliable Networks “, {psa,cbm}@di.uminho.pt HASLab, INESC Tec & Universidade do Minho, July 12, 2013.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHEL BATAILLE/Primary Examiner, Art Unit 2136